 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   COLIN M. RANDOLPH,                                No. 1:16-cv-01528-DAD-EPG (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, GRANTING IN
14   R. LOZOVOY, et al.,                               PART AND DENYING IN PART
                                                       DEFENDANTS’ MOTION FOR SUMMARY
15                      Defendants.                    JUDGMENT
16                                                     (Doc. Nos. 49, 56)
17

18
            Plaintiff Colin M. Randolph is a state prisoner proceeding pro se and in forma pauperis in
19
     this civil rights action brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United
20
     States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21
            In his first amended complaint, plaintiff alleges that defendants Chen, Grewal, and
22
     Lozovoy engaged in deliberate indifference to his serious medical needs in violation of the Eight
23
     Amendment against. (Doc. No. 11.) On January 15, 2019, defendants filed a motion for
24
     summary judgment, arguing that “(1) Plaintiff failed to exhaust administrative remedies with
25
     respect to Defendants Grewal and Chen, because the only appeal he filed concerning the issues
26
     raised in the complaint was filed before he saw them; (2) each Defendant provided proper
27
     medical care to Plaintiff at the time of treating him; and (3) Defendants are entitled to qualified
28
                                                       1
 1   immunity because they acted reasonably in providing medical care to Plaintiff.” (Doc. No. 49-1

 2   at 6.)

 3            Plaintiff filed his opposition to defendants’ motion for summary judgment on February 4,

 4   2019. (Doc. No. 51.) Although plaintiff conceded therein that he failed to exhaust administrative

 5   remedies as to defendants Chen and Grewal, he argued that the court should not grant summary

 6   judgment in favor of defendant Lozovoy. (Id. at 1–2.) Defendants filed their reply on February

 7   15, 2019. (Doc. No. 54.)

 8            On August 29, 2019, the assigned magistrate judge issued findings and recommendations,

 9   recommending that defendants’ motion for summary judgment be granted with respect to his

10   claims against defendants Chen and Grewal. (Doc. No. 56 at 14.) However, the magistrate judge

11   recommended summary judgment be denied as to defendant Lozovoy, concluding that there was

12   “a genuine dispute of material fact regarding whether defendant Lozovoy was deliberately

13   indifferent to Plaintiff’s serious medical needs, and that defendant Lozovoy is not entitled to

14   qualified immunity.” (Id. at 13.) The findings and recommendations were served on plaintiff and

15   contained notice that any objections thereto were to be filed within fourteen (14) days after

16   service. (Id. at 14.) No objections have been filed and the time in which to do so has now passed.

17            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

18   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

19   court finds the findings and recommendations to be supported by the record and proper analysis.

20            Accordingly:
21            1. The findings and recommendations issued on August 29, 2019, (Doc. No. 56), are

22               adopted in full;

23            2. Defendants’ motion for summary judgment, (Doc. No. 49), is granted in part and

24               denied in part;

25                   a. Summary judgment is granted in favor of defendants Chen and Grewal due to

26                       plaintiff’s failure to exhaust his administrative remedies prior to filing suit as
27                       required with respect to his claims against those defendants;

28                   b. Summary judgment is denied as to defendant Lozovoy; and
                                                        2
 1        3. The matter is referred back to the magistrate judge for further proceedings consistent

 2              with this order.

 3   IT IS SO ORDERED.
 4
       Dated:     September 23, 2019
 5                                                     UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
